Per Curiam.

The first order appealed from denied appellant’s motion to vacate a subpoena requiring his appearance at a hearing in proceedings pending before a Deputy Police Commissioner on an application to revoke a cabaret license. The second order appealed from held the appellant guilty of contempt in failing to take the stand and be sworn in the above-mentioned proceeding pursuant to the subpoena, permitting him, however, to purge himself by appearing and testifying at the hearings but otherwise adjudging that on his failure to appear a warrant may issue committing him to jail.
After the argument of the appeals, the Corporation Counsel informed the court that the pending proceedings before the Police Commissioner had been terminated. Accordingly the subject matter of the controversy has ceased to exist, the issues have become academic, and the appeals should be dismissed. (Delevan v. N. Y., N. H. & H. R. R. Co., 216 N. Y. 359.) Relief may be had by application to Special Term to vacate, the orders in view of the termination of the proceedings in which they were issued.
The appeals should be dismissed, without prejudice to an application to Special Term to vacate the orders appealed from; meanwhile the stay granted on September 26,1944, is continued subject to the further order of this court.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Appeals unanimously dismissed, without prejudice to an application to Special Term to vacate the orders appealed from. Stay contained in order to show cause dated September 26, 1944, continued subject to the further order of this court.